UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 Commission File Number 000-50421 CONN'S, INC. (Exact name of registrant as specified in its charter) A Delaware Corporation 06-1672840 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4055 Technology Forest Blvd., Suite 210 The Woodlands, Texas 77381 (936) 230-5899 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) 3295 College Street Beaumont, Texas 77701 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer¨ smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of August 31, 2012: Class Outstanding Common stock, $.01 par value per share TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets as of July 31, 2012 and January 31, 2012 1 Consolidated Statements of Operations for the three months and six months ended July 31, 2012 and 2011 2 Consolidated Statements of Comprehensive Income for the three months and six months ended July 31, 2012 and 2011 3 Consolidated Statements of Stockholders’ Equity for the six months ended July 31, 2012 and 2011 4 Consolidated Statements of Cash Flows for the six months ended July 31, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 Table of Contents CONN’S, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) July 31, January 31, Assets Current assets Cash and cash equivalents $ $ Customer accounts receivable, net of allowance of $26,962 and $28,979, respectively (includes balance of VIE of $49,779 at July 31, 2012) Other accounts receivable, net of allowance of $55 and $54,respectively Inventories Deferred income taxes Federal income taxes recoverable Prepaid expenses and other assets (includes balance of VIE of $8,292 at July 31, 2012) Total current assets Long-term portion of customer accounts receivable, net of allowance of $23,022 and $24,999, respectively (includes balance of VIE of $42,505 atJuly 31, 2012) Property and equipment Land Buildings Equipment and fixtures Transportation equipment Leasehold improvements Subtotal Less accumulated depreciation ) ) Property and equipment, net Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Current portion of long-term debt (includes balance of VIE of $75,754 at July 31, 2012) $ $ Accounts payable Accrued compensation and related expenses Accrued expenses Income taxes payable Deferred revenues and allowances Total current liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity Preferred stock ($0.01 par value, 1,000,000 shares authorized; none issued or outstanding) - - Common stock ($0.01 par value, 50,000,000 and 40,000,000 shares authorized at July 31, 2012 and January 31, 2012, respectively; 32,582,908 and 32,139,524 shares issued at July 31, 2012and January 31, 2012, respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 1 Table of Contents CONN’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three Months Ended July 31, Six Months Ended July 31, Revenues Product sales $ Repair service agreement commissions, net Service revenues Total net sales Finance charges and other Total revenues Cost and expenses Cost of goods sold, including warehousing and occupancy costs Cost of service parts sold, including warehousing and occupancy costs Selling, general and administrative expense Provision for bad debts Store closing and relocation costs Total cost and expenses Operating income Interest expense Loss from early extinguishment of debt - - Other (income) expense, net (6 ) 34 ) 86 Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) $ $ Earnings (loss) per share: Basic $ $ ) $ $ Diluted $ $ ) $ $ Average common shares outstanding: Basic Diluted See notes to consolidated financial statements. 2 Table of Contents CONN’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) (in thousands) Three Months Ended July 31, Six Months Ended July 31, Net income (loss) $ $ ) $ $ Change in fair value of hedges ) 37 12 Impact of (provision) benefit for income taxes on comprehensive income 11 ) (4
